Case 7:19-cr-00685-VB Document 36 Filed 12/11/19 Page 1 of 1

sree

ede a wy
OQ NAL 2 ae

, f\

ty \4. APPLICATION DENIED:
“cA " S|Defendant Garcia shall remain on home detention.
: However, the previously-imposed GPS requirement will be
removed and replaced with standard Location Monitoring,
+ which is less restrictive than GPS monitoring. Defendant

HEODORE S. GREEN toe
RICHARD D. WILLSTATTER may leave home for attorney visits, court appearances,
Pretrial Services appointments, medical and dental
appointments, and employment and efforts to seek
employment, but only to the extent that any of the foregoing
Hon, Vincent L. Briccetti is pre-approved by Pretrial Services.

United States District Court SO ORDERED:

300 Quarropas Street Virus (2 ul { Lol 7

White Plains, New York 106¢— -
Vincent L. Briccetti, U.S.D.J. Date |
re: United States v. Mark Garcia. 19-cr-685 (VB)

 

 

December 11, 2019

 

 

 

Dear Judge Briccetti:

This letter is an application to modify the bail conditions for Mark Garcia by either lifting
the electronic monitoring conditions or changing the condition to electronic monitoring without
home confinement, or alternatively that the matter be addressed at a conference. In addition, we ask
that Mr. Garcia be permitted to seek and maintain employment, subject to his advising the pretrial
services office in advance of prospective jobs or job interviews, work schedules, work-related travel,
and the like. Mr. Garcia’s residence was recently changed to Bronx, New York, after he was
discharged from the Air Force, where he had been stationed in Kansas. As Mr. Garcia is no longer
employed by the Air Force, he is now seeking other work.

Soon after the Court initially set bail conditions, electronic monitoring was added as a
condition (without objection) at the request of the pretrial services office, in order to enforce the
requirement that Mr. Garcia be confined to McConnell Air Force Base. In light of Mr. Garcia’s
relocation to New York and his current residence in his father’s home, we respectfully ask that the
electronic monitoring conditions be revisited. As of now, Mr. Garcia has been directed by the
pretrial services office to submit to home confinement at the Bronx residence pending any further
adjustments of the monitoring conditions by the Court.

I have advised AUSA James Ligtenberg and Pre-Trial Services Officer Vincent Adams of
this application but have not obtained their consent to the modifications requested.

Very truly yours,
/s/ Theodore S. Green
Theodore S. Green

ce: AUSA James Ligtenberg
Vincent Adains, Pretrial Services Officer, White Plains

 
